Exhibit 99.4 Offer to Exchange Up to 680,500 Shares of Common Stock of JACK IN THE BOX INC. for Shares of Western Sizzlin Corporation Common Stock by WESTERN SIZZLIN CORPORATION at an Exchange Ratio of One Share of Jack in the Box Inc. Common Stock for 1.607 Shares of Western Sizzlin Corporation Common Stock Pursuant to the Prospectus dated October 15, 2008 THE OFFER AND WITHDRAWAL RIGHTS EXPIRE AT 5:00 P.M., NEW YORK CITY TIME, ON THURSDAY, NOVEMBER 13, 2008, UNLESS THE OFFER IS EXTENDED. October 15, 2008 To Brokers, Dealers, Commercial Banks, Trust Companies and Other Nominees: We have been engaged by Western Sizzlin Corporation, a Delaware corporation (“Western”), to act as Information Agent in connection with Western’s offer to exchange up to 680,500 shares of common stock (the “Jack in the Box Shares”) of Jack in the Box Inc., a Delaware corporation (“Jack in the Box”), at an exchange ratio of one
